                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:18CR267
                      Plaintiff,
                                                                        ORDER
       vs.

JAVIER NIETO

                      Defendant.


       This matter is before the court on the defendant’s Unopposed Motion to Continue [28].
Counsel is engaged in plea negotiations with the government and seeks additional time to resolve
this matter short of trial. For good cause shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue [28] is granted as
follows:

       1. The jury trial, now set for June 4, 2019, is continued to August 6, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and August 6, 2019, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 30th day of May 2019.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
